DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Originally filed claims 1-7 and 11-20 of the instant application and originally filed claims of parent application 15/798,238 are drawn to ATP concentration in the mM range.  However, the specifications teach two µM ranges, 500 and 200 µM (para. 70 of the pre-grant publication) and a 2 mM ATP solution added to a charging mix (Table 2). 
Therefore the specification lacks proper antecedent basis for the claims.

The Related Application section of the specification does not reflect the issuance of the 15/798,238 application as US. Patent No. 10,648,021.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites starting in line 1, “from a nucleic acids from a nucleic acid sample” rather than “from a nucleic acid sample”.


Claim 1 is objected to because of the following informalities:  the recites “a DNA array-bound probe” and “a DNA interrogation probe”, and later recites “the array-bound probe” and “the interrogation probe” rather than “the DNA array-bound probe” and “the DNA interrogation probe”. It is suggested a single term consistently be used when referring to a particular claim element.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “ligatable by DNA ligase” rather than “ligatable by a DNA ligase”.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim uses a comma after step b) rather than a semicolon as was done with steps a), c) and d).
Appropriate correction is required.

Claim Interpretation
	In claim 1, the step of “detecting the ligated product” is interpreted as referring to detecting the product resulting from step d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification states that under low concentrations of ATP a DNA ligase may join DNA oligonucleotides hybridizes in juxtaposition on RNA target strands and cites to US 2007/0225487 A1 by Nilsson and cited on the 7/6/2020 IDS (para. 57 of the pre-grant publication).
In terms of what the instant specification considers to be low ATP concentrations, the instant specification describes a charging mix having 0.5 mM of ATP (Table 2) and concentrations of 500 micro-molar and 200 micro-molar (para. 70 of the pre-grant publication).
Nilsson teaches the use of 10 micro-molar ATP (para. 55) and probe ligation decreases as ATP concentration increases from 1 micro-molar to 1000 micro-molar (Fig. 1).

Based on the instant specification and the teachings of Nilsson, the ordinary artisan would not have found concentrations of ATP of 10 to 1000 mM, as encompassed by claims 7 and 17-20, to be enabled as they are several folds greater than that utilized by the instant specification and taught by Nilsson.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is indefinite because the preamble defines methods for detecting a plurality of target nucleic acids. The method steps do not define steps resulting in detecting of a plurality of targets as the nucleic acid sample comprises at least one RNA target nucleic acid. The method steps merely define probe 
Claims 2-7 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “the target nucleic acid” in line 6. It is unclear if the recitation is referring to one of “the target nucleic acids” of the preamble or the “at least one RNA target nucleic acid” of line 5.
Regarding claim 1, the claim recites “adding the solution of the DNA ligase-AMP intermediate to step a)”. It is unclear if the “DNA ligase-AMP intermediate” is that resulting from step b) or step c). It is unclear what is encompassed by adding a solution to a “step”.
Claims 2-7 and 17 depend from claim 1 and are rejected for the same reasons.
Regarding claim 5, the claim recites “ATP depletion mix”. The recitation lacks proper antecedent basis as no “ATP depletion mix” is previously set forth.
Regarding claim 6, the claim recites “ATP depletion mix”. The recitation lacks proper antecedent basis as no “ATP depletion mix” is previously set forth.
Regarding claim 7, the claim recites “the ligase charging mix”. The recitation lacks proper antecedent basis as no “ligase charging mix” is previously set forth.
Regarding claim 11, the claim is indefinite because the preamble defines methods for detecting a plurality of target nucleic acids. The method steps do not define steps resulting in detecting of a plurality of targets as the nucleic acid sample comprises at least one RNA target nucleic acid. The method steps merely define probe hybridization to a target followed by ligation and detection of the ligated product from a 
Regarding claim 11, the claim recites “adding the solution of the DNA ligase-AMP intermediate to step a)”. It is unclear if the “DNA ligase-AMP intermediate” is the one resulting from step b) or step c). It is unclear what is encompassed by adding a solution to a “step”.
Claims 12-16 and 18-20 depend from claim 11 and are rejected for the same reason.
Regarding claims 17-20, the claims each recite “the ligase charging mix”. The recitation lacks proper antecedent basis as no “ligase charging mix” is previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1-2, 4-5, 7, 11, 12, 14-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tooke (WO 2005/003386 A2; citations are to US 2008/0076118 the 371 application of the PCT application) and Nilsson (US 2007/0225487; cited on the 7/6/2020 IDS).
	Regarding Claims 1-2, Tooke teaches a method for detecting a target nucleic acid comprising contacting DNA interrogation probes (para. 41) and a RNA sample comprising a target nucleic acid (para. 47), wherein one of the DNA probes is 
	Nilsson teaches a method similar to that of Tooke comprising contacting DNA interrogation probes and RNA sample comprising a target nucleic acid, wherein one of the DNA probes labeled (para. 15) and one of the probes is immobilized (para. 18).  Nilsson teaches mixing ATP and DNA ligase and adding the mixture to the hybridized template and probes detecting the ligation product (para. 55-56).  Nilsson teaches the ATP concentration is low providing a molar excess of ligase over the ATP (para. 29-30) but does not specifically teach depleting ATP from the mixture.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Nilsson by depleting the ATP as taught by Tooke. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teaching of Tooke. The artisan would have been further motivated to do so based on the fact that Nilsson desired low ATP concentrations (para. 29-30) and that Tooke teaches that apyrase is effective for removing any excess from a ligase reaction mixture (para. 73-75).
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to apply the labeled probes and ligation product detection of Nilsson to the ligation method of Tooke. One of ordinary skill in the art 
	Regarding Claim 4, Tooke teaches the preferred ligase is T4 ligase (para. 74) and Nilsson teaches T4 ligase (para. 9).
	Regarding Claim 5, Tooke teaches the ligase mixture contains 50 mU apyrase per 15 (para. 161).  While the reference does not teach 10 mU/µl, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the concentrations of Tooke using routine experimentation to optimize experimental conditions to thereby maximize experimental results.
	It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  
	Regarding Claim 7, Tooke teaches ATP concentration of 2 mM (para. 161) which is within the claimed range of 0.1-200 mM as recited in Claim 7. Tooke further teaches that optimization of ligase, ligase concentration and reaction conditions are within the ability of a skilled artisan (para. 128).  While the reference does not teach a concentration of 200-500, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the concentrations of Tooke using routine experimentation to optimize experimental conditions to thereby maximize experimental results as suggested by Tooke (para. 128).

Regarding Claims 11-12, Tooke teaches a method for detecting a target nucleic acid comprising contacting DNA interrogation probes (para. 41) and RNA sample comprising a target nucleic acid (para. 47) wherein one of the DNA probes is immobilized (para. 125) and wherein the probes hybridize to the target such that the 3' end of one probe is adjacent the 5' end of the other probe.  Tooke further teaches mixing ATP and DNA ligase to form AMP-ligase, depleting ATP from the solution using apyrase, (para. 73-75) detecting the ligation (para. 41-45) wherein the depletion occurs before the ligation reaction (para. 75). Tooke teaches detection of ligation by-product thereby detecting ligations, but does not teach a circular probe of probe labeling.
	Nilsson teaches a method similar to that of Tooke comprising contacting an RNA sample comprising a target nucleic acid with an labeled open circle probe (para. 50) and one of the probes is immobilized (para. 18).  Nilsson teaches mixing ATP and DNA ligase and adding the mixture to the hybridized template and probes detecting the ligation product (para. 55-56).  Nilsson teaches the ATP concentration is low providing a molar excess of ligase over the ATP (para. 29-30) but does not specifically teach depleting ATP from the mixture.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Nilsson by depleting the ATP as taught by Tooke. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teaching of Tooke. The artisan would have been further motivated to do so based on the fact that Nilsson desired low ATP concentrations (para. 29-30) and that Tooke teaches that apyrase is effective for removing any excess from a ligase reaction mixture (para. 73-75).

	Regarding Claim 14, Tooke teaches the preferred ligase is T4 ligase (para. 74) and Nilsson teaches T4 ligase (para. 9).
Regarding Claim 15, Tooke teaches the ligase mixture contains 50u M/15 µl (para. 161).  While the reference does not teach 10u M/µl, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the concentrations of Tooke using routine experimentation to optimize experimental conditions to thereby maximize experimental results.
	Regarding Claims 19, Tooke teaches ATP concentration of 2mM (para. 161) which is within the claimed range of 0.1-200 mM as recited in Claim 19. Tooke further teaches that optimization of ligase, ligase concentration and reaction conditions are within the ability of a skilled artisan (para. 128).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the concentrations of Tooke using routine experimentation to optimize experimental conditions to thereby maximize experimental results as suggested by Tooke (para. 128).

	Claims 3, 6, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (US 2007/0225487) and Tooke (WO 2005/003386 A2; citations are to US 2008/0076118 the 371 application of the PCT application) as applied to claims 1 and 11 above, and in further view of Sakakibara (US 5,891,702).
Regarding Claims 3, 6, 13 and 16, the combination of Nilsson and Tooke renders obvious the elements of claims 1 and 11 and required by claims 3, 6, 13 and 16.
	Tooke does not teach hexokinase for depleting ATP. However, it was known in the art that apyrase and hexokinase both function to deplete ATP as taught by Sakakibara (Abstract).
However, it is noted that the courts have stated that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327.65 USPQ 297. and In re Leshin, 227 F.2d. 197, 125 USPQ 416 (MPEP § 2144.07).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute hexokinase for the apyrase in the method of Nilsson and/or Tooke. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the fact that both are well-known for depleting ATP as taught by Sakakibara (Abstract). The artisan would have been motivated to make the substitution based on availability and/or costs of the enzymes. The artisan would have been further motivated to adjust the concentration of the apyrase and/or hexokinase to obtain the claimed concentrations by using routine . 

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,790,873. 

The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Therefore the instantly claimed genus is obvious in view of the ’873 species.

	Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,648,021 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to detecting nucleic acids by hybridization probes to a target, ligating the probes, depleting ATP and detection ligation product.   The claim sets merely differ in that the patent claims are further drawn to immobilized probes and two ligase enzymes.   However, the open claim language "comprising" encompasses the additional elements of the patent claims.  Therefore the instant claims are generic to the patent claims.
The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re 

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634